      Case: 1:18-cv-06925 Document #: 69 Filed: 07/29/20 Page 1 of 8 PageID #:287




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

 JEFFERY T. WILSON,

 Plaintiff,
                                                    Case No. 18-cv-6925
 v.
                                                    Judge Mary M. Rowland
 WEXFORD HEALTH SOURCES, INC.
 GHALIAH OBAISI, as Independent
 Executor of the Estate of SALEH
 OBAISI, CHRISTIAN OKEZIE,
 MARLENE HENZE, JOHN R.
 BALDWIN, and ROB JEFFREYS,

 Defendants.


                       MEMORANDUM OPINION AND ORDER

      In his First Amended Complaint, Plaintiff Jeffery Wilson alleges a constitutional

violation based on the medical care he received while he was at Stateville

Correctional Center. (Dkt. 15). Defendant Wexford seeks dismissal from Counts I and

II and Defendants Obaisi, Henze, and Okezie seek dismissal from Count III. (Dkt.

35). Defendants Baldwin and Jeffreys move to dismiss the FAC in its entirety (Dkt.

42). Both motions rely on Federal Rule of Civil Procedure 12(b)(6).

      For the reasons stated below, Defendants’ motions to dismiss are granted.

      A. Background

      Plaintiff, Jeffrey Wilson, files this action pursuant to 42 U.S.C. § 1983 alleging the

defendants violated his right to constitutionally adequate and timely medical care

over several years while he was imprisoned at Stateville correctional facility. Wilson’s

                                                                                          1
    Case: 1:18-cv-06925 Document #: 69 Filed: 07/29/20 Page 2 of 8 PageID #:288




complaint alleges years of requesting and being denied medical attention, beginning

in December 2005. (Dkt. 15 at ¶ 22). He requested medical help through the grievance

process again in 2008, 2010, 2011, 2014, 2015. (Id. at ¶¶ 24-35). Each grievance was

denied because his conditions appeared to be being treated adequately. (Id.)

   In January 2011 Wilson was diagnosed with sever scoliosis, an abnormal

curvature of the spine. Since then he has been treated with Tramadol, an opioid. (Id.

at ¶¶ 36-37). On July 16, 2016 he received an MRI that revealed a benign bone tumor.

(Id. at¶ 39). In February of 2017, Wilson was approved for epidural injections by UIC,

but he never received them. (Id. at ¶ 42). According to the complaint, Wilson was

placed on "crisis watch" in August of 2018. On August 28, 2018, he was found

unresponsive. He was unable to walk down the stairs and was removed on a stretcher.

(Id. at ¶ 48).

   Wilson’s First Amended Complaint (FAC) contains four counts. Counts 1 and 2

allege that Wexford, Dr. Marlene Henze, Dr. Christian Okezie and Dr. Saleh Obaisi

refused to provide him adequate medical treatment (Count I) and failed to diagnose

him (Count II). Count III, a Monell claim, names these same defendants and alleges

policies and practices are unconstitutional. The individual defendants are named in

their individual capacities. Count IV alleges the current and former Directors of the

Illinois Department of Corrections, Rob Jeffreys and John Baldwin, were deliberately

indifferent to Wilson's medical needs by ignoring his grievances and failing to

investigate his grievances and by failing to send Wilson for outside medical care,

including surgical intervention or diagnostic testing.



                                                                                    2
    Case: 1:18-cv-06925 Document #: 69 Filed: 07/29/20 Page 3 of 8 PageID #:289




   B. Standard

   A motion to dismiss tests the sufficiency of a complaint, not the merits of the case.

Gibson v. City of Chicago, 910 F.2d 1510, 1520 (7th Cir. 1990). “To survive a motion

to dismiss under Rule 12(b)(6), the complaint must provide enough factual

information to state a claim to relief that is plausible on its face and raise a right to

relief above the speculative level.” Haywood v. Massage Envy Franchising, LLC, 887

F.3d 329, 333 (7th Cir. 2018) (quotations and citation omitted). See also Fed. R. Civ.

P. 8(a)(2) (requiring a complaint to contain a “short and plain statement of the claim

showing that the pleader is entitled to relief.”). A court deciding a Rule 12(b)(6)

motion accepts plaintiff’s well-pleaded factual allegations as true and draws all

permissible inferences in plaintiff’s favor. Fortres Grand Corp. v. Warner Bros. Entm't

Inc., 763 F.3d 696, 700 (7th Cir. 2014). A plaintiff need not plead “detailed factual

allegations”, but “still must provide more than mere labels and conclusions or a

formulaic recitation of the elements of a cause of action for her complaint to be

considered adequate under Federal Rule of Civil Procedure 8.” Bell v. City of Chi.,

835 F.3d 736, 738 (7th Cir. 2016) (citation and internal quotation marks omitted).

   Dismissal for failure to state a claim is proper “when the allegations in a

complaint, however true, could not raise a claim of entitlement to relief.” Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 558, 127 S. Ct. 1955, 1966 (2007). Deciding the

plausibility of the claim is “‘a context-specific task that requires the reviewing court

to draw on its judicial experience and common sense.’” McCauley v. City of Chi., 671




                                                                                       3
    Case: 1:18-cv-06925 Document #: 69 Filed: 07/29/20 Page 4 of 8 PageID #:290




F.3d 611, 616 (7th Cir. 2011) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 679, 129 S. Ct.

1937, 1950 (2009)).

      C. Wexford

   Defendant Wexford seeks dismissal from Counts I and II based on the well-

established principle that respondeat superior liability does not lie for actions brought

pursuant to 42 U.S.C. § 1983. There is no question that the FAC relies on respondeat

superior to name Wexford in Counts I and II. (Dkt. 15 ¶¶ 70 & 77). In Shields, the

Seventh Circuit reaffirmed the principle that respondeat superior liability does not

apply to a private corporation in § 1983 actions:

      We consider first the claim against the Wexford corporation itself. The
      question posed here is how § 1983 should be applied to a private
      corporation that has contracted to provide essential government
      services—in this case, health care for prisoners. The answer under
      controlling precedents of this court is clear. Such a private corporation
      cannot be held liable under § 1983 unless the constitutional violation
      was caused by an unconstitutional policy or custom of the corporation
      itself.

Shields v. Illinois Dep't of Corr., 746 F.3d 782, 789 (7th Cir. 2014). As Wilson’s able

counsel acknowledged in the FAC, the law is settled in this matter. (Dkt. 15 at ¶¶ 70

and 77). See Shields, 746 F.3d at 789 (commenting that forbidding respondeat

superior liability in § 1983 context deserves “fresh consideration”). While Wilson has

preserved the issue, Wexford’s motion to be dismissed from Count I and II is granted.

      D. Henze, Okezie and Obaisi

   Defendants Marlene Henze, Dr. Christian Okezie and Dr. Saleh Obaisi move to

be dismissed from Count III. Wilson alleges in Count III that Wexford violated his

rights through widespread policies, practices and customs that discourage and

                                                                                       4
    Case: 1:18-cv-06925 Document #: 69 Filed: 07/29/20 Page 5 of 8 PageID #:291




prevent Wexford employees from sending Stateville inmates to UIC for outside

medical care in order to save money. (Dkt. 15 at ¶¶ 79-84). Wilson responds that the

individual defendants have acted consistent with the unconstitutional policies. (Dkt.

45 at 5-6). But those allegations are contained in Counts I and II (Wilson’s § 1983

claims) against the individual defendants. The individual defendants, Henze, Okezie

and Obaisi, are dismissed from Count III.

      E. Jeffreys and Baldwin

   The Seventh Circuit has long held that liability under 42 U.S.C. § 1983 must be

predicated upon personal responsibility. See, e.g., Miller v. Smith, 220 F.3d 491, 495

(7th Cir. 2000); Vance v. Peters, 97 F.3d 987, 992 (7th Cir. 1996) (“a supervising prison

official cannot incur § 1983 liability unless that officer is shown to be personally

responsible for a deprivation of a constitutional right”). That means in order to obtain

relief, a § 1983 plaintiff must establish that the defendant acted or failed to act with

a deliberate or reckless disregard of the plaintiff's constitutional rights. Miller, 220

F.3d at 495. Here, the only allegations against Jeffreys is that he is the current

director of IDOC; the only allegation against Baldwin is that he is the former director

of the IDOC. (FAC at ¶¶ 15-16). Wilson then alleges, in a conclusory fashion, that

Baldwin and Jeffreys possess actual or constructive knowledge of Plaintiff’s serious

medical conditions. (Id. at ¶¶ 66-67).

   With respect to an individual defendant, a § 1983 claim must allege the defendant

personally participated in or somehow intentionally caused the alleged deprivation of

the plaintiff's rights. Duckworth v. Franzen, 780 F.2d 645, 650 (7th Cir. 1985). In



                                                                                       5
    Case: 1:18-cv-06925 Document #: 69 Filed: 07/29/20 Page 6 of 8 PageID #:292




Williams v. O'Banner, No. 93 C 212, 1997 WL 264361, at *3 (N.D. Ill. May 9, 1997),

the court dismissed the complaint where the plaintiff failed “to allege that Braun

participated in any of the events or was deliberately indifferent to Plaintiff's plight”.

Since Wilson fails to allege that Jeffreys or Baldwin were “personally responsible” for

the alleged deprivations of his rights, Wilson fails to state a § 1983 claim against

either of these defendants.

   Wilson responds that he has “stated enough facts to state claims for relief that are

plausible on their face against Baldwin and Jeffreys in their individual capacities.”

(Dkt. 45 at 7). He refers to the multiple grievances he filed and appealed to support

an “a reasonable inference” that Baldwin and Jeffreys knew of and were indifferent

to his serious medical needs. But the cases Wilson relies upon are distinguishable in

significant ways. In Young v. Wexford Health Sources, No. 10 C 8220, 2012 WL

621358, at *5 (N.D. Ill. Feb. 14, 2012) (emphasis added), the court denied the

Warden’s motion to dismiss where the inmate alleged his letters to the Warden about

his medical condition had gone unanswered and “Plaintiff alleges that because

Warden Hardy denied his emergency medical grievances, as well as appointment

cancellations due to lockdowns and missing paperwork, Plaintiff went unseen by

medical staff for six months. Where, as here, Plaintiff informed correctional officials

that he was being denied access to the health care unit, those officials may be liable

under 42 U.S.C. § 1983 for their purported inaction.”

   Unlike the allegations against Warden Hardy, there are no allegations in the

present case that Jeffreys or Baldwin knew of Wilson’s grievances. See Burks v.



                                                                                       6
    Case: 1:18-cv-06925 Document #: 69 Filed: 07/29/20 Page 7 of 8 PageID #:293




Raemisch, 555 F.3d 592, 595 (7th Cir. 2009) (“The Governor, and for that matter the

Superintendent of Prisons and the Warden of each prison, is entitled to relegate to

the prison's medical staff the provision of good medical care.”). Wilson also relies on

Cobb v. Fitch, No. 14-CV-00605, 2015 WL 9315538, at *8 (N.D. Ill. Dec. 23, 2015)

where the court refused to dismiss prison officials who reviewed the plaintiff’s

grievances that was “sufficiently detailed to have placed [defendants] on notice that

Plaintiff was suffering from severe back pain, was missing meals due to his difficulty

using the stairs, and not receiving the medication that he had been prescribed at

Stateville.” The defendants in Cobb reviewed the grievance and, allegedly, did

nothing.

   There are no allegations that Jeffreys or Baldwin received or reviewed Wilson’s

grievances. Any allegation of personal involvement by either Jeffreys or Baldwin is

missing here. Count IV is dismissed. For these same reasons discussed regarding the

lack of any allegations of personal involvement by Jeffreys and Baldwin in Wilson’s §

1983 claims, Jeffreys and Baldwin are dismissed also from Counts I and III.

      F. Conclusion

   For the reasons stated, Defendants’ motions to dismiss [35 and 42] are granted.

Defendant Wexford is dismissed from Count I and II with prejudice. The individual

defendants are dismissed from Count III with prejudice. Count IV is dismissed

without prejudice. Defendants Rob Jeffreys and John Baldwin are dismissed from

the case.




                                                                                     7
  Case: 1:18-cv-06925 Document #: 69 Filed: 07/29/20 Page 8 of 8 PageID #:294




                                         E N T E R:


Dated: July 29, 2020

                                         MARY M. ROWLAND
                                         United States District Judge




                                                                                8
